DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalifa et al. (“Pervasive Self-powered Human Activity Recognition without the Accelerometer) in view of Ide et al. (US 2013/0082570).
With respect to claim 1, Khalifa et al. discloses an energy harvesting system (Abstract) comprising: a processor configured to process the electric signal to perform pattern recognition of the electric signal so as to determine and output a characteristic of a source of the ambient energy, wherein the pattern recognition comprises statistical analysis and frequency domain analysis (Section I; Tables I and II).
While Khalifa et al. discusses the use of harvested energy, it is silent with respect to how it is generated and therefore does not explicitly disclose a transducer that generates an electric signal from ambient energy.
Ide et al. teaches an energy harvesting system that includes a transducer (Paragraph 8) that generates an electric signal from ambient energy (Paragraph 87).

With respect to claim 2, the combination of Khalifa et al. and Ide et al. discloses the system of claim 1. Khalifa et al. discloses that the characteristic is determined as being one of several characteristics (Table I).
With respect to claim 3, the combination of Khalifa et al. and Ide et al. discloses the system of claim 1. Ide et al. discloses that the system further comprises an energy store that stores energy from the electrical signal (Paragraph 38).
With respect to claim 4, the combination of Khalifa et al. and Ide et al. discloses the system of claim 3. Ide et al. discloses that the energy store provides power to the system (Paragraphs 51-54).
With respect to claim 5, the combination of Khalifa et al. and Ide et al. discloses the system of claim 1. Ide et al. discloses that the transducer is a piezoelectric transducer with a cantilevered beam configuration (Fig 1 and Paragraph 8).
With respect to claim 6, the combination of Khalifa et al. and Ide et al. discloses the system of claim 5. Khalifa et al. discloses that the kinetic energy harvester is adapted for operation in a frequency range associated with the activity (Section II).
With respect to claim 7, the combination of Khalifa et al. and Ide et al. discloses the system of claim 6. Khalifa et al. discloses that the kinetic energy harvester is adapted for operation in a 1-10Hz range (Section II).
With respect to claim 9, the combination of Khalifa et al. and Ide et al. discloses the system of claim 1. Khalifa et al. discloses that the processor performs the statistical analysis by extracting statistical features from the electric signal, wherein the extracted statistical features comprise at least one of the following: the root mean square, peak-to-peak value, peak-to-peak difference, mean peak, mean peak distance, maximum peak, maximum peak distance, mean, variance, standard deviation, minimum, maximum, range, absolute mean, coefficient of variation, skewness, kurtosis, quartiles, inter quartile range, mean crossing rage, absolute area, energy, mean absolute deviation, and auto-correlation (Table II).
With respect to claim 10, the combination of Khalifa et al. and Ide et al. discloses the system of claim 1. Khalifa et al. discloses that the processor performs the frequency domain analysis by extracting frequency domain features from the electrical signal, wherein the extracted frequency features comprise at least one of: dominant frequency, dominant frequency ratio, frequency domain entropy, and power spectrum mean (Table II).
With respect to claim 11, the combination of Khalifa et al. and Ide et al. discloses the system of claim 13. Khalifa et al. discloses that the processor determines the characteristic by using a classification method comprising at least one of: Decision Tree (DT), K-Nearest Neighbour (KNN), Multilayer Perceptron (MLP), Support Vector Machine (SVM), and Naive Bayes (NB) (Section II).
With respect to claim 12, the combination of Khalifa et al. and Ide et al. discloses the system of claim 1. Khalifa et al. discloses that the characteristic comprises an indicator of human activity selected from a group consisting of: walking, running, 
With respect to claim 13, the combination of Khalifa et al. and Ide et al. discloses the system of claim 12. Ide et al. discloses that the characteristic comprises an indicator of a number of steps (Paragraph 87).
With respect to claim 14, the combination of Khalifa et al. and Ide et al. discloses the system of claim 12. Ide et al. discloses that the characteristic comprises a calorie expenditure estimation (Paragraph 90).
With respect to claim 15, Khalifa et al. discloses a method for energy harvesting (Abstract) comprising: processing the electrical signal to extract at least one distinguishing feature, wherein the processing comprises using pattern recognition comprising statistical analysis and frequency domain analysis; classifying a source of the ambient energy based on the at least one distinguishing feature; and outputting the classification (Section I; Tables I and II).
While Khalifa et al. discusses the use of harvested energy, it is silent with respect to how it is generated and therefore does not explicitly disclose receiving and transforming ambient energy into an electrical signal.
Ide et al. teaches an energy harvesting system that includes a transducer (Paragraph 8) that receiving and transforming ambient energy into an electrical signal (Paragraph 87).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric energy-harvesting transducer of Ide et al. with the 
With respect to claim 16, the combination of Khalifa et al. and Ide et al. discloses the method of claim 15. Ide et al. discloses storing the electrical signal for use as a power source; using the power source to power one or more of the receiving, transforming, processing, classifying and outputting (Paragraphs 38 and 51-54).
With respect to claim 17, the combination of Khalifa et al. and Ide et al. discloses the method of claim 15. Khalifa et al. discloses that the statistical analysis comprises extracting at least one of the following distinguishing features: the root mean square, peak-to-peak value, peak-to-peak difference, mean peak, mean peak distance, maximum peak, maximum peak distance, mean, variance, standard deviation, minimum, maximum, range, absolute mean, coefficient of variation, skewness, kurtosis, quartiles, inter quartile range, mean crossing rage, absolute area, energy, mean absolute deviation, and auto-correlation (Table II).
With respect to claim 18, the combination of Khalifa et al. and Ide et al. discloses the method of claim 15. Khalifa et al. discloses that the frequency domain analysis comprises extracting at least one of: dominant frequency, dominant frequency ratio, frequency domain entropy, and power spectrum mean (Table II)
With respect to claim 19, the combination of Khalifa et al. and Ide et al. discloses the method of claim 15. Khalifa et al. discloses that the classifying is performed using at least one of: Decision Tree (DT), K-Nearest Neighbour (KNN), Multilayer Perceptron (MLP), Support Vector Machine (SVM), and Naive Bayes (NB) (Section II).
With respect to claim 20, the combination of Khalifa et al. and Ide et al. discloses the method of claim 15. Khalifa et al. discloses that the source is classified as being one of several classifications (Table I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khalifa et al. in view of Ide et al. and Kimura (US 5801475).
With respect to claim 8, the combination of Khalifa et al. and Ide et al. discloses the system of claim 5.
Khalifa et al. discloses the use of a 3-axial accelerometer, but is silent with respect to its structural configuration and therefore does not disclose that the kinetic energy harvester comprises two or three orthogonal transducers providing multi-axial electric signals that comprise identifying features associated with directions of the activity.
Kimura teaches a piezoelectric energy-harvesting system in which the kinetic energy harvester comprises two or three orthogonal transducers providing multi-axial electric signals that comprise identifying features associated with directions of the activity (Fig 6).
At the time of effective-filing, it would have been obvious to one of ordinary skill in the art to combine the multi-axial arrangement of Kimura with the system of Khalifa et al. for the benefit of being able to provide harvested power from multiple, crossing directions (column 4, lines 55-65 of Kimura)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837